DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on April 21, 2022 in which claims 1, 11 and 20 are amended. Claim 12 was previously cancelled. The allowable subject matter over prior art was already indicated in the previous office action mailed on 1-27-22 and hence it is not repeated here. Thus, claims 1-11 and 13-20 are pending in the application. 

			   Claim Rejections - 35 USC § 101
 2. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claims 11 and 20.  
Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., determining a borrower's eligibility by evaluating information about the borrower's account relationship with a financial institution against decisioning criteria for approving a loan offer, where the borrower has at least one opened deposit account with recurring deposits made at the financial institution; through a communication network, proactively communicating the loan offer to a mobile terminal of the borrower for immediate acceptance by the borrower, by causing a graphical user interface on the mobile terminal, through a mobile account or on-line account of the borrower, to display information of the loan offer, wherein the graphical user interface is configured to allow immediate acceptance of the loan offer, responsive to receiving the acceptance of the loan offer from the mobile terminal, via the graphical user interface, processing a funds advance up to the approved amount of the loan, by on-line transferring, into one of the at least one opened deposit account of the borrower at the financial institution, wherein the advanced funds are to be fully repaid within a defined repayment time period according to a repayment structure, wherein the graphical user interface is configured to enable customization of the repayment structure; responsive to receiving the acceptance of the loan offer from the mobile terminal, via the graphical user interface, enabling a cool-off logic to monitor triggering events for allowing and disallowing additional funds transfer to the mobile account or on-line account of the borrower to prevent debt accumulation and loan delinquency of the borrower, wherein the graphical user interface is configured to, based on the cool-off logic monitoring the triggering events, display additional funds transfer availability and disable additional funds transfer when one of the triggering events is encountered, and within the defined repayment period according to the repayment structure, processing the debiting of at least a repayment from one of the at least one opened deposit account of the borrower at the financial institution. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Commercial or legal interactions (processing a loan to a borrower is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction).  The claims are drawn to the abstract idea of processing a loan to a borrower.  The claim also recites a communication network, a mobile terminal, a graphical user interface, mobile or on-line account, on-line transfer and a processor which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a communication network, a mobile terminal, a graphical user interface, mobile or on-line account, on-line transfer and a processor nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a communication network, a mobile terminal, a graphical user interface, mobile or on-line account, on-line transfer and a processor result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a communication network, a mobile terminal, a graphical user interface, mobile or on-line account, on-line transfer and a processor to be generic computer elements (see Fig. 2, [0019-0021]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a communication network, a mobile terminal, a graphical user interface, mobile or on-line account, on-line transfer and a processor are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a communication network, a mobile terminal, a graphical user interface, mobile or on-line account, on-line transfer and a processor are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 11 and 20 and hence the claims 11 and 20 are rejected on similar grounds as claim 1.
Dependent claims 2-10 and 13-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claim 2, the steps, “wherein the cool- off logic via the graphical user interface disallows additional funds transfer based on encountering one of the trigger events, wherein one of the trigger events is one of, when a balance of the loan reaches a threshold percentage of the approved amount and when a utilization rate reaches a threshold number of times with a defined time period until after full repayment of a pending balance”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 3 and 13, the steps, “wherein the debiting of at least the repayment from one of the at least one opened deposit account further comprising moving money via the graphical user interface from anyone of: checking, savings or other deposit account of the borrower at the financial institution, wherein the repayment according to the repayment structure is calculated from all advance(s) taken during a statement cycle by amortizing a total balance of the advanced funds into equal payments over the defined repayment time period, wherein each subsequent fund advance made after the statement cycle is added to the total balance for calculation of a subsequent equal payments over a subsequent defined repayment time period amount for a next statement cycle”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 4 and 14, the steps, “wherein a successful debiting of the repayment payment from one of the at least one opened deposit account by due date is reported to a credit bureau as a positive credit rating of the borrower”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 5 and 15, the steps, “wherein if the repayment amount is not received according to the repayment structure, subsequent deposits to one of the at least one opened deposit account are automatically debited until the minimum monthly repayment installment is met, wherein a negative credit rating is reported to the credit bureau”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 6 and 16, the steps, “wherein the determining of the approved amount of the loan comprising evaluating borrower's average monthly recurring deposits and an average daily balance of the at least one opened deposit account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 7 and 17, the steps, “comprising adjusting borrower's subsequent limit of approved amount of the loan based on a periodic review of borrower's repayment history and credit score”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 8 and 18, the steps, “wherein there is no pre-payment penalty to pay off a pending balance of the loan, and the repayment period is set to no more than ninety days”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 9 and 19, the steps, “wherein the funds advance from the loan is an overdraft protection feature with no overdraft service charge to the at least one opened deposit account of the borrower”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 10, the steps, “wherein if a pending balance is less than a threshold amount, an entire pending balance of the loan will automatically be debited from one of the at least one opened deposit account as part of a repayment under the repayment structure”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Response to Arguments
3.       Applicant's arguments filed dated 04/21/2022 have been fully considered but they are not persuasive due to the following reasons:    
4.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 1, Applicant states that (pages 12-13), “Claim 1 does not recite an abstract idea, nor does it implicate any other judicial exception.”
Examiner respectfully disagrees and notes that as per the 101 analysis above, the claims are drawn to the abstract idea of processing a loan to a borrower.  Processing a loan to a borrower is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. The independent claims recite a communication network, a mobile terminal, a graphical user interface, mobile or on-line account, on-line transfer and a processor at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. That is, other than, a communication network, a mobile terminal, a graphical user interface, mobile or on-line account, on-line transfer and a processor, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea.

5.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2, Applicant states that (pages 13-14), “Claim 1 is integrated into a practical application.”
          Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
         In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The amended limitations of claim 1 do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The advantages over conventional systems are directed towards improving the abstract idea. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. The additional elements of a communication network, a mobile terminal, a graphical user interface, mobile or on-line account, on-line transfer and a processor result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a communication network, a mobile terminal, a graphical user interface, mobile or on-line account, on-line transfer and a processor to be generic computer elements (see Fig. 2, [0019-0021]).  A graphical user interface is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. In the Applicant’s invention, the Graphical User interface (GUI) displays information of the loan offer for the borrower. The GUI displays relate to what information is displayed and how it is displayed. It does not concern how the display is improved in order to create better display capabilities. Providing/displaying information on an interface when it is available are conventional features of a display. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. 

6.     Applicant further argues that (pages 14-15), the claims are similar to “Core Wireless”. 
	The Examiner does not see the parallel between the claims of the instant case and those of Core Wireless. In Core Wireless, the claims are directed to an improved user interface for computing devices. Claim 1 of the Core Wireless patent requires “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” Finally, the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user. The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. Hence, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices. In other words, the application of the claimed features in Core Wireless resulted in an improvement in user interface technology for electronic devices. Hence the claims in Core Wireless are patent eligible under § 101. On the other hand, the Applicant’s claims are not directed to any improvements to another technology, technical field, or improvements to the functioning of the computer itself. In the Applicant’s invention, the Graphical User interface (GUI) displays relate to what information is displayed and how it is displayed. It does not concern how the display is improved in order to create better display capabilities. Providing/displaying information on an interface when it is available are conventional features of a display. Hence, the arguments are not persuasive. 

7.     With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (pages 16-17), “Claims 1, 11 and 20 provide an inventive concept by reciting additional elements that amount to significantly more than the judicial exception”
          One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The additional elements in the claims are a communication network, a mobile terminal, a graphical user interface, mobile or on-line account, on-line transfer and a processor. As per the rejection above, the specification describes the additional elements of a communication network, a mobile terminal, a graphical user interface, mobile or on-line account, on-line transfer and a processor to be generic computer elements (see Fig. 2, [0019-0021]). Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. Applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). 
	For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained. 
				Prior Art made of Record
8.     The following prior art made of record and not relied upon is considered pertinent : 
	Berd et al. (U.S. 2020/0357069 A1) discloses a financial planning system automatically chooses products and financing for goals in an individual's financial plan or financial strategy, in accordance with desired product characteristics, financing templates, and test criteria provided by the individual. The financial planning system automatically commits to product purchases and loans on behalf of the individual. 
Conclusion
9.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./
Examiner, Art Unit 3693     
April 30, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
May 2, 2022